TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00273-CV


                                         J. A. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY,
     NO. D-1-FM-11-004474, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant J. A. B. filed his notice of appeal on April 1, 2013. The appellate

record was complete May 1, 2013, making appellant=s brief due May 21, 2013. To date,

appellant=s brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the

final disposition of appeals from suits for termination of parental rights. See Tex. R. Jud.

Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant=s brief no later

than June 7, 2013. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.

               It is ordered on May 28, 2013.
Before Chief Justice Jones, Justices Goodwin and Field